DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office notes that all the independent claims require “cartridge comprising: an annular deck… a radial array of staple/fastener cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis” This is deemed to be the most limiting elements of the claim language as it limits the scope of all the claims to the species only disclosed in figs. 29-31.  As such, the Office will be interpreting all pending claims and future amendments as being directed toward the species of figs. 29-31 by original presentation of the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the claim recites “A circular stapler, comprising: ... a staple cartridge… comprising: an annular deck; a radial array of staple cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities” (emphasis added).  The instant claims are directed toward a circular stapler comprising a staple cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “flow-limiting ridges” presented.  
The present claims under examination where filed as part of an amendment on 23 September 2020 which is after the original filing of 30 June 2020.  There are some embodiments of linear (i.e. non-annular) cartridges having ridges extending from the deck (such as ridges 3423, figs. 43-45; ridges 3523, figs. 46-48; 3625, figs. 49-51, etc.), but this does not provide support for the applicant having possession of the claimed combination at the time of original filing.  The claimed combination requires the presence of an annular staple cartridge for a circular stapler and radial staples that fall along inner or outer axis.

That disparate elements may appear in different embodiments over the span of a 100+ page disclosure does not mean that every conceivable combination of elements is shown to have been in the possession of the Applicant at the time of original filing.

Regarding claim 26, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 27, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges extend at least partially around at least one staple cavity.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in 

Regarding claim 28, the claim recites, “The circular stapler of claim 21, wherein at least one said flow-limiting ridge extends at least partially around more than one staple cavity.”    As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 29, the claim recites, “The circular stapler of claim 21, wherein said flow-limiting ridges comprise cavity-perimeter ridges and interconnecting ridges extending between adjacent cavity-perimeter ridges.”  As explained above in the rejection of claim 21, there is a lack of support for the circular stapler of claim 21 having “flow-limiting ridges”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 30, the claim recites “A staple cartridge for use with a circular stapler, the staple cartridge comprising: an annular deck, comprising: … a radial array of staple cavities positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… and ridges extending from the annular deck and positioned at least partially around said staple cavities” (emphasis added).  The instant claims are directed toward a circular stapler cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “ridges extending from the annular deck and positioned at least partially around said staple cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 21 above.

Regarding claim 34, the claim recites, “wherein said ridges are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 35, the claim recites, “wherein at least one said ridge extends at least partially around more than one staple cavity.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 36, the claim recites, “wherein said ridges comprise a first ridge at least partially surrounding a first staple cavity in said radial array of staple cavities; a second ridge at least partially surrounding a second staple cavity in said radial array of staple cavities; and an interconnecting ridge extending from said first ridge to said second ridge.”  As explained above in the rejection of claim 30 (and 21), there is a lack of support for the annular stapler cartridge of claim 30 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim 37, the claim recites “A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: an annular deck, comprising: … a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis; … and protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” (emphasis added).  The instant claims are directed toward a circular stapler cartridge with an annular deck and staples aligned along an annular axis (figs. 29-31).  Nowhere in the disclosure is the combination of an annular cartridge with the above features also having “protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” presented.  The reasoning for this rejection is further detailed in the rejection of claim 21 above.

Regarding claim 40, the claim recites, “wherein said protrusions are configured to limit relative movement between tissue and said annular deck.”  As explained above in the rejection of claim 37 (and 21), there is a lack of support for the annular staple cartridge of claim 37 having “ridges extending from the annular deck and positioned at least partially around said staple cavities”.  The additional features presented in this claim were also not presented as being combined with the features of the annular cartridge.

Regarding claim s 22-29, 31-36 and 38-40, each of these claims are also rejected for being dependent on a rejected base claim as they contain all the same new matter as the rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "said axes" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, claim 33 is being treated as being dependent on claim 32.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following featues must be shown or the feature(s) canceled from the claim(s): 
a staple cartridge… comprising: an annular deck; a radial array of staple cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities” (emphasis added) – claim 21
A staple cartridge for use with a circular stapler, the staple cartridge comprising: an annular deck, comprising: … a radial array of staple cavities positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis… and ridges extending from the annular deck and positioned at least partially around said staple cavities” (emphasis added) – claim 30
A fastener cartridge for use with a circular fastener, the fastener cartridge comprising: an annular deck, comprising: … a radial array of fastener cavities… wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis; … and protrusions from the annular deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities” (emphasis added) – claim 37
All features claimed in claims 26-29, 34-36 and 40 as explained in the 35 USC 112a rejection above.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-22, 25-31, 34-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US Patent 4,632,290) hereinafter referred to as Green in view of Alexander, III et al. (PG Pub 2012/0241505 A1) hereinafter referred to as Alexander alternatively in view of Pastorelli et al. (US Patent 8,413,870 B2) hereinafter referred to as Pastorelli.
Regarding claim 21, Green discloses a circular stapler (figs. 9-11, 26, 31), comprising: 
a shaft (112) defining a shaft axis; 
an anvil (130; or 530; or 730); and 
a staple cartridge (150; or 550; or 750) opposing said anvil, said staple cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 below; there are equivalent axes for figs. 26 and 31); 
a radial array of staple cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
160; or 560; or 760) removably positioned in said staple cavities.

    PNG
    media_image1.png
    434
    603
    media_image1.png
    Greyscale

Green fails to disclose flow-limiting ridges extending from the annular deck intermediate adjacent staple cavities.
However, Alexander teaches flow-limiting ridges (fig. 283; #11213, 11216) extending from the deck intermediate adjacent staple cavities (11212).
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where flow-limiting ridges extended from the annular deck intermediate adjacent staple cavities.


Pastorelli teaches flow-limiting ridges (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extending from the annular deck (22, 23) intermediate adjacent staple cavities (15, 16).
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the flow-limiting ridges of Pastorelli with the annular staple cartridge of Green.  Doing so would make it easier to clinch tissue between the anvil and cartridge and ensure proper alignment of the cartridge and anvil.

Regarding claim 22, Green discloses wherein said radial array of staple cavities are positioned to form radially-expandable staple arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 25, Green discloses a knife (156), wherein said annular deck comprises an inner edge defining an inner annular axis having an inner radius, and wherein said knife is configured to cut tissue clamped between said annular deck and fig. 11; col. 6 lines 33-37, 50-55).

Regarding claim 26, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Regarding claim 27, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extend at least partially around at least one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 28, Green as modified by Alexander or alternatively Pastorelli above disclose wherein at least one said flow-limiting ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extends at least partially around more than one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 29, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said flow-limiting ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) comprise cavity-perimeter ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) and interconnecting ridges (Alexander – fig. 283, wedge shaped ridge portion extending from 11213; Pastorelli - figs. 2, 4, 5A, sheer vertical faces adjacent to staple cavities 15, 16) extending between adjacent cavity-perimeter ridges.

Regarding claim 30, Green discloses a staple cartridge (150; or 550; or 750) for use with a circular stapler (fig. 9), the staple cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 above; there are equivalent axes for figs. 26 and 31); 
a radial array of staple cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each staple cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
staples (160; or 560; or 760) removably positioned in said staple cavities.


However, Alexander teaches ridges (fig. 283; #11213, 11216) extending from the deck and positioned at least partially around said staple cavities (11212).
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where ridges extended from the annular deck intermediate adjacent staple cavities.

While the Office deems the teachings of Alexander to render obvious the cited limitations above, the Office alternatively points to Pastorelli.
Pastorelli teaches ridges (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extending from the annular deck (22, 23) and positioned at least partially around said staple cavities (15, 16).
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the ridges of Pastorelli with the annular staple cartridge of Green.  Doing so would make it easier to clinch tissue between the anvil and cartridge and ensure proper alignment of the cartridge and anvil.

Regarding claim 31, Green discloses wherein said radial array of staple cavities are positioned to form radially-expandable staple arrays (at least 760, fig. 31).  

Regarding claim 34, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Regarding claim 35, Green as modified by Alexander or alternatively Pastorelli above disclose wherein at least one said ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) extends at least partially around more than one staple cavity (Alexander - #11212, fig. 283; Pastorelli - #15, 16, figs. 2, 4, 5A).

Regarding claim 36, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said ridges (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) comprise a first ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) at least partially surrounding a first staple cavity in said radial array of staple cavities; a second ridge (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24) at least partially surrounding a second staple cavity in said radial array of staple cavities; and an interconnecting ridge (Alexander – fig. 283, wedge shaped ridge portion extending from 11213; Pastorelli - figs. 2, 4, 5A, sheer vertical faces adjacent to staple cavities 15, 16) extending from said first ridge to said second ridge.

Regarding claim 37, Green discloses a fastener cartridge (150; or 550; or 750) for use with a circular fastener (fig. 9), the fastener cartridge comprising: 
an annular deck (surface which houses 160 in fig. 11; or surface which houses 560 in fig. 26; or surface which houses 760 in fig. 31), comprising: 
an inner annular axis having a first radius; and 
an outer annular axis having a second radius greater than the first radius (see fig. 11 above; there are equivalent axes for figs. 26 and 31); 
a radial array of fastener cavities (cavities for 160 in fig. 11; or 560 in fig. 26; or 760 in fig. 31) positioned intermediate said inner annular axis and said outer annular axis, wherein each fastener cavity comprises a first end and a second end, wherein said first ends and said second ends are aligned with one of said inner annular axis and said outer annular axis (fig. 11; or fig. 26 or fig. 31); 
fasteners (160; or 560; or 760) removably positioned in said fastener cavities.


However, Alexander teaches protrusions (fig. 283; #11213, 11216) from the deck, wherein at least one said protrusion extends at least partially around a plurality of fastener cavities (11212).  The series of protrusions can be deemed to comprise one protrusion which extends around a plurality of cavities.
Given the teachings of Alexander (paragraph 790), it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the annular deck of Green with the flow-limiting ridges of Alexander.  Doing so would help to releasably retain tissue thickness compensators (and as such tissue itself) while also helping to guide staples into place.  Doing so would result in a combination where flow-limiting ridges extended from the annular deck intermediate adjacent staple cavities.

While the Office deems the teachings of Alexander to render obvious the cited limitations above, the Office alternatively points to Pastorelli.
Pastorelli teaches protrusions (figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) from the annular deck (22, 23), wherein at least one said protrusion extends at least partially around a plurality of fastener cavities (15, 16).  The ridge structure (protrusion) of Pastorelli can be deemed to comprise one protrusion which extends at least partially around a plurality of fastener cavities.
Given the teachings of Pastorelli, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the flow-limiting ridges of 

Regarding claim 38, Green discloses wherein said radial array of fastener cavities are positioned to form radially-expandable fastener arrays (at least 760, fig. 31).  According to the Applicant’s own disclosure (Specification paragraph 0421), it is noted that “cartridge assembly 5220 may allow the staple line to expand and flex more like the original colon than a common staple line”.  It is understood that it is the positioning of the staple array 5240 contributes to this expandability.  As such, because Green discloses a similar orientation of staples, it is deemed to disclose the claimed radially-expandable staple arrays.

Regarding claim 40, Green as modified by Alexander or alternatively Pastorelli above disclose wherein said protrusions (Alexander - fig. 283; #11213, 11216; Pastorelli - figs. 2, 4, 5A; various inclined surfaces 24 and sheer vertical faces adjacent to staple cavities 15, 16) are configured to limit relative movement between tissue and said annular deck (Alexander – paragraph 790; Pastorelli – col. 6 lines 55-59).

Claim 23-24, 32-33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent 4,632,290) in view of Alexander (PG Pub 2012/0241505 A1) alternatively in view of Pastorelli (US Patent 8,413,870 B2) in view of Chen et al. (CN 103908313 A) hereinafter referred to as Chen.
Regarding claim 23, Green discloses wherein each said staple cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said staple cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Regarding claim 24, Green as modified by Chen above discloses wherein said axes (Green – fig. 31, axes 762 do not point at the center of the annular deck; Chen - figs. 5, 9, 13 and 17, axes of zig-zag staples do not point at the center point of the arcuate deck) are secants to said inner annular axis and said outer annular axis.  

Regarding claim 32, Green discloses wherein each said staple cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said staple cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and allow for differing amounts of space between the staples so that fluids may pass or be prevented from passing as may be desired.

Regarding claim 33, Green as modified by Chen above (Claim 33 is being treated as being dependent on claim 32; see 35 USC 112b rejection above) discloses wherein said axes (Green – fig. 31, axes 762 do not point at the center of the annular deck; Chen - figs. 5, 9, 13 and 17, axes of zig-zag staples do not point at the center point of the arcuate deck) are secants to said inner annular axis and said outer annular axis.  

Regarding claim 39, Green discloses wherein each said fastener cavity defines an axis (#162, fig. 11; or 562, fig. 26 or 762, fig. 31) extending from said first end to said second end, but fails to disclose wherein said axes form a zigzag pattern around the annular deck.
However, Chen (figs. 5, 9, 13 and 17) teaches wherein each said fastener cavity defines an axis extending from said first end to said second end, and wherein said axes form a zigzag pattern (figs. 5, 9, 13 and 17) around an accurate deck.
Given the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the pattern of the staple and staple cavities around the annular deck of Green as taught by Chen.  Doing so would result in said axes forming a zigzag pattern around the annular deck.  Green has already shown that it is concerned with the issue of having different orientations of staples on an annular deck (Green figs. 11, 26 and 31).  Chen (figs. 18 and 19) has a similar pattern shown to that in Green (figs. 11, 26 and 31).  Chen further discloses the claimed zig-zag pattern (figs. 5, 9, 13 and 17).  Having different staple patterns was well-known in the art at the time of effective filing as they can provide for different compression profiles and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The additional references cited pertain mainly to circular staplers with radially aligned staple formations and features related thereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731